DISCIPLINARY PROCEEDING
PER CURIAM.
By order of November 27, 1991, the court ordered the respondent attorney to show cause on the 20th day of December. 1991, before a Hearing Committee, why he should not be immediately interim suspended. The Hearing Committee met as ordered, conducted a hearing, and has reported to the court. The court has reviewed the report of the Committee. The report indicates that David Townsend appeared at the hearing but presented no testimony or evidence.
The report of the Hearing Committee indicates that disciplinary counsel has established a prima facie case (1) that respondent has committed violations of the Rules of Professional Conduct that warrant disbarment, including the conversion from at least three individuals exceeding a total of $400,000, (2) that-the Disciplinary Counsel will likely prevail at the formal hearing on this matter under a clear and convincing standard and (3) that there is such an extraordinary situation that failure to issue an interim suspension will result in irreparable harm to the public safety or welfare.
Therefore, it is ordered that the respondent, David Townsend, be interim suspended from the practice of law, effective immediately.
The matter is remanded to the Disciplinary Board for further proceedings.